Exhibit 10.1
 
 
STOCK REPURCHASE AGREEMENT
 
THIS AGREEMENT (the “Agreement”) is made and entered into this 29th day of
December, 2011, by and between the entities set forth on Schedule A hereto
(each, a “Seller”) and Charter Communications, Inc., a Delaware corporation
(“Purchaser”).
 
WHEREAS, each Seller is the beneficial owner and holder of the issued and
outstanding shares of Class A Common Stock, par value $0.001 per share (the
“Class A Common Stock”), of Purchaser, as set forth opposite such Seller’s name
on Schedule A hereto; and
 
WHEREAS, the Purchaser desires to purchase said stock and the Sellers desire to
sell said stock, upon the terms and subject to the conditions hereinafter set
forth.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and in order to consummate the purchase and the
sale of the Class A Common Stock, it is hereby agreed as follows:
 
1.           PURCHASE AND SALE: Subject to the terms and conditions hereinafter
set forth, at the closing of the transaction contemplated hereby, each Seller
shall sell, convey, transfer, and deliver to the Purchaser that number of shares
of Class A Common Stock set forth next to such Seller’s name on Schedule A
hereto in consideration of the purchase price set forth in this Agreement (the
“Purchase”).
 
2.           AMOUNT AND PAYMENT OF PURCHASE PRICE. The terms of delivery,
payment and consideration are fully set out on Schedule B attached hereto and
made a part hereof.
 
3.           REPRESENTATIONS AND WARRANTIES OF EACH SELLER. Each Seller hereby
warrants and represents, severally and not jointly, to the Purchaser as of the
date hereof and as of the closing of the sale provided for in Section 1 hereof:
 
(a)           Such Seller is the lawful owner of the shares of Class A Common
Stock set forth opposite its name on Schedule A hereto, free and clear of all
security interests, liens, encumbrances, equities and other charges.
 
(b)           There are no existing warrants, options, stock purchase
agreements, redemption agreements, restrictions of any nature, calls or rights
to subscribe of any character relating to the shares of Class A Common Stock set
forth opposite such Seller’s name on Schedule A hereto, nor are there any
securities convertible into such shares.
 
(c)           Such Seller has full limited partnership or limited company, as
the case may be, power and authority to execute and deliver this Agreement and
to perform its obligations hereunder, and this Agreement has been duly
authorized, executed and delivered by or on behalf of such Seller.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           No consent, approval, amendment or waiver is required under any
instrument or agreement to which such Seller is a party or by which such Seller
is bound in connection with this Agreement or the consummation by such Seller of
the transactions contemplated hereby, except for such consents, approvals,
amendments and waivers as have already been obtained.
 
4.           REPRESENTATIONS AND WARRANTIES OF EACH SELLER AND PURCHASER. Each
Seller, severally and not jointly, and Purchaser hereby represent and warrant
that there has been no act or omission by such Seller or Purchaser,
respectively, which would give rise to any valid claim against any of the
parties hereto for a brokerage commission, finder's fee, or other like payment
in connection with the transactions contemplated hereby.
 
5            INFORMATION.
 
(a)           Each Seller hereby acknowledges that it is aware that the
Purchaser may have access to certain material, nonpublic information regarding
the Purchaser, its financial condition, results of operations, businesses,
properties, assets, liabilities, management, projections, appraisals, plans and
prospects (the “Information”).  Any such Information may be indicative of a
value of the Class A Common Stock that is substantially different than the
purchase price reflected in the Purchase.
 
(b)           Each Seller hereby warrants and represents, severally and not
jointly, to the Purchaser as of the date hereof and as of the closing of the
sale provided for in Section 1 hereof:
 
(i)           such Seller is experienced, sophisticated and knowledgeable in the
trading in securities of private and public companies and understands the
disadvantage to which such Seller is subject on account of the disparity of
information as between the Purchaser and such Seller;
 
(ii)          such Seller has independently, without reliance upon the Purchaser
and based upon such information as it deemed appropriate, evaluated the business
and financial condition of the Purchaser and made its own analysis and decision
to sell the Class A Common Stock;
 
(iii)         such Seller has been given the opportunity to consult with its own
counsel with respect to this Agreement and the terms hereof and has delivered
this Agreement freely and voluntarily; and
 
(iv)        the sale of the Class A Common Stock by such Seller to the Purchaser
is irrevocable.
 
(c)           Each Seller acknowledges that the Purchaser is relying upon this
Agreement in engaging in the Purchase.
 
(d)           Notwithstanding the Purchaser’s possession of the Information and
the absence of disclosure thereof to the Sellers, each Seller wishes to enter
into the Purchase.  Each Seller, to the extent that it is acting as an agent and
not as a principal, has fully advised its principal of the foregoing and the
risks involved in participating in the Purchase.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Each Seller does for itself and its successors and/or assigns
waive all warranties, express or implied, arising by law, equity or otherwise,
with respect to its sale of the Class A Common Stock, and hereby forever
releases, discharges and dismisses any and all claims, rights, causes of action,
suits, obligations, debts, demands, liabilities, controversies, costs, expenses,
fees, or damages of any kind (including, but not limited to, any and all claims
alleging violations of federal or state securities laws, common law fraud or
deceit, breach of fiduciary duty, negligence or otherwise), whether directly,
derivatively, representatively or in any other capacity (collectively, the
“Claims”), against the Purchaser or any of its respective affiliates, including,
without limitation, any and all of its present and/or past directors, officers,
members, partners, employees, representatives, fiduciaries or agents, their
respective successors and assigns (collectively, the “Released Parties”), in
connection with the Purchase and which are based upon or arise from the
existence or substance of the Information and the fact that the Information has
not been disclosed to such Seller.  Each Seller also agrees that it will not
institute or maintain, or assist any person to institute or maintain, any cause
of action, suit, complaint or other proceeding against any Released Person in
connection with the Purchase as a result of the existence or substance of the
Information and the fact that the Information has not been disclosed to such
Seller.  Each Seller intends to effect, to the maximum extent permitted by law,
a complete and knowing waiver of its rights as set forth in this paragraph.
 
(f)            Each Seller hereby irrevocably indemnifies and agrees to hold
harmless the Released Parties, and each of them, with respect to any and all
Claims which may be instituted by such Seller or its successors and/or assigns
against the Released Parties, or any of them, which is based upon or arise from
the existence or substance of the Information and the fact that the Information
has not been disclosed to such Seller, and agrees to reimburse the Released
Parties for any legal and/or other expenses (including the cost of any
investigation and preparation to defend a Claim) incurred by any of them in
connection with any such Claim, whether or not resulting in any liability.
 
6.             GENERAL PROVISIONS.
 
(a) Entire Agreement. This Agreement (including the schedules hereto and any
written amendments hereof executed by the parties) constitutes the entire
Agreement and supersedes all prior agreements and understandings, oral and
written, between the parties hereto with respect to the subject matter hereof.
 
(b) Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
 
(c) Governing Law. This Agreement, and all transactions contemplated hereby,
shall be governed by, construed and enforced in accordance with the laws of the
State of New York. The parties herein waive trial by jury and agree to submit to
the personal jurisdiction of any federal court in the State of New York (unless
such federal court shall decline to accept jurisdiction over a particular
matter, in which case, in any state court within the State of New York) for any
dispute, claim or action arising out of or related to this Agreement and hereby
waive any objections to the exclusive personal jurisdiction and venue of such
courts, including without limitation any objections based on forum non
conveniens.  In the event that litigation results
 
 
 
3

--------------------------------------------------------------------------------

 
 
from or arises out of this Agreement or the performance thereof, the parties
agree to reimburse the prevailing party's reasonable attorney's fees, court
costs, and all other expenses, whether or not taxable by the court as costs, in
addition to any other relief to which the prevailing party may be entitled.
 
(d)  Restriction on Assignment.  Neither party may assign this Agreement or
assign or delegate any right or duty under this Agreement, in whole or in part.
Any attempted assignment or delegation shall be null and void from the beginning
and without further effect. Subject to the foregoing, this Agreement shall be
binding on and inure to the benefit of the parties hereto, and each of the
parties’ respective representatives, heirs, administrators, successors and
permitted assigns.
 


 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been executed by each of the parties
below on the date first above written.
 
Charter Communications, Inc.
 
By:/s/ Christopher L. Winfrey
 
Name:  Christopher L. Winfrey
Title:  Executive Vice President and
Chief Financial Officer
 


 
5

--------------------------------------------------------------------------------

 
 
Green Bird, L.P.
 
By: Green Bird GP, Ltd.
       its general partner
 
By: Apollo Value Management, L.P.
       its director
 
By: Apollo Value Management GP, LLC
       its general partner
 


 
By:/s/ Laurie D. Medley
 
Name:  Laurie D. Medley
Title:  Vice President
 
 
 
6

--------------------------------------------------------------------------------

 
Blue Bird, L.P.
 
By: Blue Bird GP, Ltd.
       its general partner
 
By: Apollo SVF Management , L.P.
       its director
 
By: Apollo SVF Management GP, LLC
       its general partner
 


 
By:/s/ Laurie D. Medley
 
Name:  Laurie D. Medley
Title:  Vice President
 
 
 
7

--------------------------------------------------------------------------------

 
 
AAA Co-Invest VI BC, Ltd
 


 
By:/s/ Laurie D. Medley
 
Name:  Laurie D. Medley
Title:  Director
 
 
 
8

--------------------------------------------------------------------------------

 
 
 AAA Co-Invest VII BC, Ltd
 


 
By:/s/ Laurie D. Medley
 
Name:  Laurie D. Medley
Title:  Director
 
 
 
9

--------------------------------------------------------------------------------

 


SCHEDULE A
 
 
List of Sellers & Wire Transfer Information
 
 
No. of Shares
Green Bird, L.P.
 
 
136,020
Blue Bird, L.P.
 
 
335,951
AAA Co-Invest VI BC, Ltd.
 
 
999,304
AAA Co-Invest VII BC, Ltd.
 
 
678,725



 
 
10

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 


 
(a)           Delivery.  Each Seller shall deliver by 10:00 am, New York City
Time, on December 29, 2011 that number of shares of Class A Common Stock
opposite such Seller’s name on Schedule A hereto. Such shares shall be delivered
in electronic form via DWAC to BNY Mellon Shareowner Services (DTC #9234) on or
before December 29, 2011.
 
(b)           Consideration. As consideration for each share of Class A Common
Stock to be purchased pursuant to this Agreement, the Purchaser shall pay to
each Seller $54.35 per share of Class A Common Stock opposite such Seller’s name
on Schedule A hereto by wire transfer on the date hereof to the instructions set
forth with respect to such Seller on Schedule A hereto.
 
 
11
 

--------------------------------------------------------------------------------

 


 